Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-20 are pending and have been considered. Claims 1, 4-12 and 15-20 are amended. Although Claim 8 is marked “(Previously presented)” in the claims filed 05/10/2021, it contains an amendment in the second-to-last line and is being examined accordingly.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preprocessor” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations (i) “to classify the input signal” in lines 4-5, (ii) “classify the plurality of beating patterns of the preprocessed input signal” in lines 6-7, and (iii) “classify the input signal” in lines 9-10. The claim is indefinite because it is unclear whether the input signal or the preprocessed input signal is being classified. For examining purposes, Examiner interprets limitations (i) and (iii) as if they had recited “classify the preprocessed input signal.”
Claims 5, 7-9, 12, 15 and 19-20 are indefinite for the same reason as in claim 1. They contain unclear recitations of “the input signal” at Claim 5 line 3, Claim 7 line 3, Claim 8 line 2, Claim 9 line 3, Claim 12 lines 3-4 and 7-8, Claim 15 line 3, Claim 19 line 3, and Claim 20 line 3. All these instances are being interpreted as if they had recited “the preprocessed input signal.”
Claims 2-11 and Claims 13-20 are indefinite for failing to cure the deficiencies of the independent claims upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140058720 A (2014) to Hui Sung Lee, hereinafter “Lee,” in view of “Hierarchical multi-label classification using local neural networks” (2014) to Cerri et al., hereinafter “Cerri.” A Korean-to-English translation of Lee was obtained from Google Patents. A Korean-to-English translation from KIPRIS was relied upon for translating Lee ¶ [0025].

Regarding CLAIM 1, Lee teaches: A beating pattern recognition system comprising: a preprocessor configured to preprocess an input signal; (Lee ¶ [0024] teaches an analog-to-digital converter as preprocessor, which converts a sound or vibration signal into a digital signal. The English translation reads, “An AD [analog-to-digital] converter 7 is further provided between the sensing means 1 and the controller 3 for converting the analog signal generated by the sensing means 1 into a digital signal and providing the digital signal to the controller 3.”)
… to classify the input signal as a plurality of beating patterns; and (Lee ¶¶ [0025] - [0028] teaches classifying the controller’s input signal into one of the exemplary patterns shown Fig. 4: “[0025] The pattern input to the controller 3 is configured to be classified according to the temporal change of the tapping applied to the solid portion of the vehicle, and may be configured as shown in FIG. 4. [0026] Referring to the pattern of FIG. 4, the sound wave is sensed for a time T after the first tapping, and the T time is divided into three slots of T / 3 time length. Depending on how many sound waves are generated in each slot, So that the pattern of the tapping can be distinguished. [0027] For example, if you tap once [within T/3] and tap again after T / 3 hours, then pattern C corresponds to pattern F if you tap twice within T / 3 hours and once after T / 3 hours. [0028] Here, it is assumed that the pattern occurs at intervals of T times. It is assumed that the input of the next pattern occurs after T time after the completion of one pattern input. On the other hand, T may be set to, for example, about 2 seconds.”)
a classification processor (Controller (3) in Lee Fig. 1) configured to classify the plurality of beating patterns of the preprocessed input signal (See Lee ¶¶ [0025] - [0028] and Fig. 4. Also see Lee ¶ [0032]: “A device selecting step (S20) of comparing a signal input in the signal input step (S10) with a previously stored pattern to search for a matching pattern.” Step S30 happens when the comparison returns a matching pattern.)
… to classify the input signal as the plurality of beating patterns which have different references from each other. (Lee ¶¶ [0025] - [0028] and Fig. 4. “Different references from each other” is interpreted as comparing the signal input to previously stored patterns to search for a matching pattern, as taught by Lee [0032]. Each exemplary pattern in Fig. 4 is unique.)
However, Lee does not explicitly teach: a deep neural network learning processor configured to comprise a plurality of deep neural networks and to perform learning of at least one of the plurality of deep neural networks 
classify using the learned at least one of the plurality of deep neural networks, wherein the at least one of the plurality of deep neural networks is learned to classify the input signal

But Cerri teaches: a deep neural network learning processor configured to comprise a plurality of deep neural networks and to perform learning of at least one of the plurality of deep neural networks (Cerri at p. 43, § 3, first paragraph discloses: “Hierarchical Multi-label Classification with Local Multi-Layer Perceptron (HMC-LMLP), is a local-based HMC method that associates one Multi-Layer Perceptron (MLP) to each classification hierarchical level. It is a method designed to be used in tree structured hierarchies. The method trains the MLPs incrementally, level by level, and after the training process of one neural network for a specific level, the predictions of this network for the training dataset are used as inputs for the training of the next neural network associated with the next hierarchical level. This process continuous until the last level of the hierarchy is reached. Fig. 2 shows an example of the HMC-LMLP architecture for a two-level hierarchy.”)
classify using the learned at least one of the plurality of deep neural networks, wherein the at least one of the plurality of deep neural networks is learned to classify the input signal (Cerri at p. 43, § 3, first paragraph. The experiments in § 5 is evidence of classifying.)
Lee and Cerri are in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified Lee’s digital signal with the controller by using Cerri’s HMC-LMLP method. A motivation for the combination is given by Cerri at p. 43, § 3, second paragraph: “The motivation for the proposed architecture is our belief that a neural network can be naturally used as a multi-label classifier, since the use of many output neurons facilitates the multi-label prediction by associating each output neuron to one of the possible classes. Moreover, the use of a neural network per level makes the final architecture similar to a deep neural network with many layers. Thus, a neural network at level l will make use of information that was learned by the neural network in level l−1.”

Regarding CLAIM 3, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Further, Lee teaches to determine frames in a predetermined range of front and rear with respect to a frame, in which an energy of the input signal is higher than signals not considered valid, as valid signals. (Lee teaches determining frames in Fig. 4)

	Regarding CLAIM 4, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, wherein the deep neural network learning processor is further configured 
Further, Lee teaches: a result of the plurality of beating patterns classified by the classification processor. (Lee ¶ [0032]: “A device selecting step (S20) of comparing a signal input in the signal input step (S10) with a previously stored pattern to search for a matching pattern.” Step S30 happens when the comparison returns a matching pattern – a result.)
However, the combination of Lee and Cerri does not explicitly teach: to relearn
	But Cerri teaches: to relearn (Cerri discloses at p. 43, § 3, first paragraph: “The method trains the MLPs incrementally, level by level, and after the training process of one neural network for a specific level, the predictions of this network for the training dataset are used as inputs for the training of the next neural network associated with the next hierarchical level. This process continuous until the last level of the hierarchy is reached.” See §3.1. Training Process for more details.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained the neural network of Lee/Cerri’s system with a motivation to classify new data. (See experimental section, §5)

	Regarding CLAIM 6, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Further, Cerri teaches: wherein the at least one of the plurality of deep neural networks comprises an input layer, a hidden layer, and an output layer, and (Fig. 2 shows the first and second networks each comprise an input layer, a hidden layer, and an output layer. 
	Further, Lee teaches: by the classification processor.
However, the combination of Lee and Cerri does not explicitly teach: wherein a number of nodes of the output layer corresponds to a number of results that are to be classified
But Cerri teaches this limitation in in §3.1 ¶1, where Cerrri states that the output layer comprises classes of the first level: “The network architecture has one hidden layer and one output layer (classes of the first level).”
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have corresponded nodes of the output layer of Lee/Cerri’s neural network to a number of results according to Cerri’s teaching. A motivation for the combination is that “a neural network at level l will make use of information that was learned by the neural network in level l−1.” (Cerri p. 43 § 3 ¶ 2)

Regarding CLAIM 12, Lee teaches: A beating pattern recognition method comprising steps of: preprocessing, by a processor (Controller (3) in Lee Fig. 1), an input signal; (Lee ¶ [0024] teaches an analog-to-digital converter, which converts a sound or vibration signal into a digital signal. The English translation reads, “An AD [analog-to-digital] converter 7 is further provided between the sensing means 1 and the controller 3 for converting the analog signal generated by the sensing means 1 into a digital signal and providing the digital signal to the controller 3.”)
… to classify the input signal as a plurality of beating patterns; and (Lee ¶¶ [0025] - [0028] teaches classifying the controller’s input signal into one of the exemplary patterns shown Fig. 4: “[0025] The pattern input to the controller 3 is configured to be classified according to the temporal change of the tapping applied to the solid portion of the vehicle, and may be configured as shown in FIG. 4. [0026] Referring to the pattern of FIG. 4, the sound wave is sensed for a time T after the first tapping, and the T time is divided into three slots of T / 3 time length. Depending on how many sound waves are generated in each slot, So that the pattern of the tapping can be distinguished. [0027] For example, if you tap once [within T/3] and tap again after T / 3 hours, then pattern C corresponds to pattern F if you tap twice within T / 3 hours and once after T / 3 hours. [0028] Here, it is assumed that the pattern occurs at intervals of T times. It is assumed that the input of the next pattern occurs after T time after the completion of one pattern input. On the other hand, T may be set to, for example, about 2 seconds.”)
classifying, by the processor, the plurality of beating patterns of the preprocessedDB1/ 121193658.15U.S. Application No. 15/820,927Docket No. 123222-5355 input signal (See Lee ¶¶ [0025] - [0028] and Fig. 4. Also see Lee ¶ [0032]: “A device selecting step (S20) of comparing a signal input in the signal input step (S10) with a previously stored pattern to search for a matching pattern.” Step S30 happens when the comparison returns a matching pattern.)
… to classify the input signal as the plurality of beating patterns which have different references from each other. (Lee ¶¶ [0025] - [0028] and Fig. 4. “Different references from each other” is interpreted as comparing the signal input to previously stored patterns to search for a matching pattern, as taught by Lee [0032]. Each exemplary pattern in Fig. 4 is unique.)
However, Lee does not explicitly teach: learning at least one of a plurality of deep neural networks 
classify using the learned at least one of the plurality of deep neural networks, wherein the at least one of the plurality of deep neural networks is learned to classify the input signal

But Cerri teaches: learning at least one of a plurality of deep neural networks (Cerri at p. 43, § 3, first paragraph discloses: “Hierarchical Multi-label Classification with Local Multi-Layer Perceptron (HMC-LMLP), is a local-based HMC method that associates one Multi-Layer Perceptron (MLP) to each classification hierarchical level. It is a method designed to be used in tree structured hierarchies. The method trains the MLPs incrementally, level by level, and after the training process of one neural network for a specific level, the predictions of this network for the training dataset are used as inputs for the training of the next neural network associated with the next hierarchical level. This process continuous until the last level of the hierarchy is reached. Fig. 2 shows an example of the HMC-LMLP architecture for a two-level hierarchy.”)
classify using the learned at least one of the plurality of deep neural networks, wherein the at least one of the plurality of deep neural networks is learned to classify the input signal (Cerri at p. 43, § 3, first paragraph. The experiments in § 5 is evidence of classifying.)
Lee and Cerri are in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified Lee’s digital signal with the controller by using Cerri’s HMC-LMLP method. A motivation for the combination is given by Cerri at p. 43, § 3, second paragraph: “The motivation for the proposed architecture is our belief that a neural network can be naturally used as a multi-label classifier, since the use of many output neurons facilitates the multi-label prediction by associating each output neuron to one of the possible classes. Moreover, the use of a neural network per level makes the final architecture similar to a deep neural network with many layers. Thus, a neural network at level l will make use of information that was learned by the neural network in level l−1.”

Regarding CLAIM 14, the combination of Lee and Cerri teaches: The method of claim 12, 
Further, Lee teaches determining frames in a predetermined range of front and rear with respect to a frame, in which an energy of the input signal is higher than signals not being considered valid, as valid signals. (Lee teaches determining frames in Fig. 4)

	Regarding CLAIM 18, the combination of Lee and Cerri teaches: The method of claim 12, wherein the step of learning to classify the plurality of beating patterns comprises
Further, Lee teaches: a result of the classified plurality of beating patterns. (Lee ¶ [0032]: “A device selecting step (S20) of comparing a signal input in the signal input step (S10) with a previously stored pattern to search for a matching pattern.” Step S30 happens when the comparison returns a matching pattern – a result.)
However, the combination of Lee and Cerri does not explicitly teach: relearning 
But Cerri teaches: relearning (Cerri discloses at p. 43, § 3, first paragraph: “The method trains the MLPs incrementally, level by level, and after the training process of one neural network for a specific level, the predictions of this network for the training dataset are used as inputs for the training of the next neural network associated with the next hierarchical level. This process continuous until the last level of the hierarchy is reached.” See §3.1. Training Process for more details.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trained the neural network of Lee/Cerri’s system with a motivation to classify new data. (See experimental section, §5)

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri, and further in view of U.S. Patent 5,586,215 (1996) to Stork et al., hereinafter “Stork.”
	
	Regarding CLAIM 2, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, wherein the preprocessor is further configured to preprocess the input signal
However, the combination of Lee and Cerri does not explicitly teach: using a log power spectra (LPS) as a spectrum analysis technology.
	But Stork teaches: using a log power spectra (LPS) as a spectrum analysis technology. (Stork discloses “A fourteen value mel power spectrum analysis was performed by spectrum analyzer 24 [of Fig. 1] by the use of a discrete Fourier transform on 256 data point frames centered at intervals of 5 ms in order to simulate the fourteen mel power spectral analysis filters” (C. 5, L. 67 to C. 6, L. 5) and that “the mel scale 14 band power spectrum has a frequency scale, F, logarithmically related to the normal linear frequency scale, f, as follows:                         
                            F
                            =
                            
                                
                                    ln
                                
                                ⁡
                                
                                    (
                                    1
                                    +
                                    f
                                    /
                                    700
                                    )
                                
                            
                        
                    ” (C. 6, L. 10-14). The spectrum analysis is performed on a digitized acoustic signal (C. 5, L. 63-67). 
	Stork is in the same field of endeavor as the claimed invention, namely acoustic signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stork’s system into the combination of Lee and Cerri’s system by inserting Stork’s mel spectrum analyzer between Lee’s ADC and controller. A motivation for the combination is given by Stork C. 6, L. 21-25: “Note that although the mel power spectrum was used, a variety of power spectrum types, including those based on uniform or exponentially scaled band intervals, may also be effective in this application,” i.e., in audio analysis.

	Regarding CLAIM 13, the combination of Lee and Cerri teaches: The method of claim 12, wherein the preprocessing the input signal comprises preprocessing the input signal 
However, the combination of Lee and Cerri does not explicitly teach: using a log power spectra (LPS) as a spectrum analysis technology.
But Stork teaches: using a log power spectra (LPS) as a spectrum analysis technology. (Stork discloses “A fourteen value mel power spectrum analysis was performed by spectrum analyzer 24 [of Fig. 1] by the use of a discrete Fourier transform on 256 data point frames centered at intervals of 5 ms in order to simulate the fourteen mel power spectral analysis filters” (C. 5, L. 67 to C. 6, L. 5) and that “the mel scale 14 band power spectrum has a frequency scale, F, logarithmically related to the normal linear frequency scale, f, as follows:                         
                            F
                            =
                            
                                
                                    ln
                                
                                ⁡
                                
                                    (
                                    1
                                    +
                                    f
                                    /
                                    700
                                    )
                                
                            
                        
                    ” (C. 6, L. 10-14). The spectrum analysis is performed on a digitized acoustic signal (C. 5, L. 63-67). 
	Stork is in the same field of endeavor as the claimed invention, namely acoustic signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stork’s system into the combination of Lee and Cerri’s system by inserting Stork’s mel spectrum analyzer between Lee’s ADC and controller. A motivation for the combination is given by Stork C. 6, L. 21-25: “Note that although the mel power spectrum was used, a variety of power spectrum types, including those based on uniform or exponentially scaled band intervals, may also be effective in this application,” i.e., in audio analysis.

	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri, and further in view of “Deep Sparse Rectifier Neural Networks” (2011) to Glorot et al., hereinafter “Glorot.”

	Regarding CLAIM 5, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, wherein the at least one of the plurality of deep neural networks is further configured to learn the classification of the input signal 
	Cerri discloses using a logistic sigmoid activation function at p. 44, § 3.2. However, the combination of Lee and Cerri does not explicitly teach: using a rectified linear unit (ReLU) activation function or a drop-out. (The broadest reasonable interpretation of the claim allows examiner to reject the claim in view of prior art that teaches either “using a rectified linear unit (ReLU) activation function” or “using a drop-out”. Examiner is not required to reject both limitations in view of prior art.)
	But Glorot teaches: using a rectified linear unit (ReLU) activation function (Glorot p. 318, §3.1 ¶2: “The rectifier function rectifier(x) = max(0, x)” and Fig. 2 right.) 
Glorot is in the same field of endeavor as the claimed invention, namely artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Glorot’s system into the combination of Lee and Cerri’s system by substituting Cerri’s logistic sigmoid activation functions with Glorot’s rectifier activation function. A motivation for the substitution is that rectifier activations avoid the vanishing gradient problem encountered by logistic sigmoid activations (Glorot p. 318, col. 2: “Because of this linearity, gradients flow well on the active paths of neurons (there is no gradient vanishing effect due to activation non-linearities of sigmoid or tanh units)”).
The prior art made of record and not relied upon in the rejection of the claim is considered pertinent to applicant's disclosure. “Dropout: A Simple Way to Prevent Neural Networks from Overfitting” (2014) to Srivastava et al. teaches using dropout as seen in Figs. 1(b) and 2. 

	Regarding CLAIM 19, the combination of Lee and Cerri teaches: The method of claim 12, wherein the step of learning to classify the plurality of beating patterns comprises learning classification of the input signal 
Cerri discloses using a logistic sigmoid activation function at p. 44, § 3.2. However, the combination of Lee and Cerri does not explicitly teach: using a rectified linear unit (ReLU) activation function or a drop-out. (The broadest reasonable interpretation of the claim allows examiner to reject the claim in view of prior art that teaches either “using a rectified linear unit (ReLU) activation function” or “using a drop-out”. Examiner is not required to reject both limitations in view of the prior art.)
	But Glorot teaches: using a rectified linear unit (ReLU) activation function (Glorot p. 318, §3.1 ¶2: “The rectifier function rectifier(x) = max(0, x)” and Fig. 2 right.) 
Glorot is in the same field of endeavor as the claimed invention, namely artificial neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Glorot’s system into the combination of Lee and Cerri’s system by substituting Cerri’s logistic sigmoid activation functions with Glorot’s rectifier activation function. A motivation for the substitution is that rectifier activations avoid the vanishing gradient problem encountered by logistic sigmoid activations (Glorot p. 318, col. 2: “Because of this linearity, gradients flow well on the active paths of neurons (there is no gradient vanishing effect due to activation non-linearities of sigmoid or tanh units)”).
The prior art made of record and not relied upon in the rejection of the claim is considered pertinent to applicant's disclosure. “Dropout: A Simple Way to Prevent Neural Networks from Overfitting” (2014) to Srivastava et al. teaches using dropout as seen in Figs. 1(b) and 2. 

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri, and further in view of “A Novel Approach to Classify Noises in Images Using Artificial Neural Network” (2010) to Santhanam et al., hereinafter “Santhanam.”

Regarding CLAIM 7, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, wherein the classification processor is further configured to: 
Further, Lee teaches: classifies the input signal into a beating input signal by a user (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system of classifying the input signal into any beating input signals by a user. See Lee ¶¶ [0025] - [0028].)
classifies signals classified as the beating input signal by the user… into one of an external input and an internal input; and (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying input signal into any input signal coming from inside the vehicle or outside the vehicle. Lee discloses “[0002] A device such as a window of a conventional vehicle must be operated only after the passenger opens the door of the vehicle and enters the room. In order to open and close the door and the luggage compartment of the vehicle, a separate key operation is required. [0003] However, when the vehicle is in use, it is often convenient to open the door or trunk lid of the vehicle without operating the key separately. If the window can be controlled without opening the door and opening the door, Will be improved.” This disclosure, as best understood by Examiner, teaches controlling the window, door, and trunk by tapping on the exterior surface and interior surface of the vehicle.)
classifies each of the external input and the internal input with respect to the plurality of beating patterns. (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying the tapping patterns from the vehicle’s exterior surfaces and interior surfaces by comparing them to the predetermined patterns. See Lee ¶¶ [0025] - [0028]. Also, Lee [0021] states: “That is, when the user hits the solid portion of the vehicle in a predetermined pattern, the signal is inputted to the sensing means”.)
	However, the combination of Lee and Cerri does not explicitly teach: 
perform a primary classification and in the primary classification
… classifies the input signal into a noise signal; 
perform a secondary classification
perform a tertiary classification 

But Cerri teaches: perform a primary classification and in the primary classification (A first level of l hierarchy levels – Cerri p. 43, § 3, second paragraph.)
perform a secondary classification (A second level of l hierarchy levels – Cerri p. 43, § 3, second paragraph)
perform a tertiary classification (A third level of l hierarchy levels – Cerri p. 43, § 3, second paragraph)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed three levels of hierarchical classification on Lee’s signals as taught by Cerri. A motivation for the combination is that “a neural network at level l will make use of information that was learned by the neural network in level l−1.” (Cerri p. 43 § 3 ¶ 2)
However, the combination of Lee and Cerri does not explicitly teach: … classifies the input signal into a noise signal; 
But Santhanam teaches: … classifies the input signal into a noise signal; (Santhanam discloses at p. 506, col. 1: “There are different types of image noise, viz. Gaussian noise, salt and pepper noise, speckle noise, shot noise and quantization noise. Understanding the noise characteristics helps in identifying the type of noise present in an image. A Neural network proves to be a good solution for the identification of noise by estimating the statistical features of the noise like skewness and kurtosis.” Santhanam discloses a back propegation neural network at p. 507, a multilayer perceptron at p. 508, and experimental results at p. 509.)
Santhanam is in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified the Lee’s digital signal into at least one type of noise. A motivation for the combination is that having identified the noise, the appropriate filter can be used to enhance the quality of the given digital signal. (Santhanam p. 506, ¶ 1: “Having identified the noise, the appropriate filter can be used to enhance the quality of the given digital image.”)

	Regarding CLAIM 9, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, wherein the at least one of the plurality of deep neural networks is further configured to learn such that the at least one of the plurality of the deep neural networks classifies the input signal with respect to the different references in each of the primary, secondary, and tertiary classifications. (Cerri’s neural network has at least three of l hierarchy levels (p. 43, § 3, second paragraph) and is trained (§3.1). In each of Cerris’ the three levels, Lee’s processor classifies the digital signal with respect to the different reference beating patters (Lee ¶ [0032]: “A device selecting step (S20) of comparing a signal input in the signal input step (S10) with a previously stored pattern to search for a matching pattern.”).)

	Regarding CLAIM 15, the combination of Lee and Cerri teaches: The method of claim 12, wherein the step of classifying the plurality of beating patterns comprises: 
Further, Lee teaches: classifying the input signal into a beating input signal by a user (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system of classifying the input signal into any beating input signals by a user. See Lee ¶¶ [0025] - [0028].)
classifying signals classified as the beating input signal by the user… into one of an external input and an internal input; and (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying input signal into any input signal coming from inside the vehicle or outside the vehicle. Lee discloses “[0002] A device such as a window of a conventional vehicle must be operated only after the passenger opens the door of the vehicle and enters the room. In order to open and close the door and the luggage compartment of the vehicle, a separate key operation is required. [0003] However, when the vehicle is in use, it is often convenient to open the door or trunk lid of the vehicle without operating the key separately. If the window can be controlled without opening the door and opening the door, Will be improved.” This disclosure, as best understood by Examiner, teaches controlling the window, door, and trunk by tapping on the exterior surface and interior surface of the vehicle.)
classifying each of the external input and the internal input with respect to the plurality of beating patterns. (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying the tapping patterns from the vehicle’s exterior surfaces and interior surfaces by comparing them to the predetermined patterns. See Lee ¶¶ [0025] - [0028]. Also, Lee [0021] states: “That is, when the user hits the solid portion of the vehicle in a predetermined pattern, the signal is inputted to the sensing means”.)
However, the combination of Lee and Cerri does not explicitly teach: primarily classifying, secondary classifying, and tertiarily classifying
… classifies the input signal into a noise signal;
But Cerri teaches: primarily classifying (A first level of l hierarchy levels – Cerri p. 43, § 3, second paragraph.)
secondary classifying (A second level of l hierarchy levels – Cerri p. 43, § 3, second paragraph)
tertiarily classifying (A third level of l hierarchy levels – Cerri p. 43, § 3, second paragraph)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed three levels of hierarchical classification on Lee’s signals as taught by Cerri. A motivation for the combination is that “a neural network at level l will make use of information that was learned by the neural network in level l−1.” (Cerri p. 43 § 3 ¶ 2)
However, the combination of Lee and Cerri does not explicitly teach: … classifies the input signal into a noise signal; (Santhanam discloses at p. 506, col. 1: “There are different types of image noise, viz. Gaussian noise, salt and pepper noise, speckle noise, shot noise and quantization noise. Understanding the noise characteristics helps in identifying the type of noise present in an image. A Neural network proves to be a good solution for the identification of noise by estimating the statistical features of the noise like skewness and kurtosis.” Santhanam discloses a back propegation neural network at p. 507, a multilayer perceptron at p. 508, and experimental results at p. 509.)
Santhanam is in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified the Lee’s digital signal into at least one type of noise. A motivation for the combination is that having identified the noise, the appropriate filter can be used to enhance the quality of the given digital signal. (Santhanam p. 506, ¶ 1: “Having identified the noise, the appropriate filter can be used to enhance the quality of the given digital image.”)

	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri and Santhanam, and further in view of “A Study of the Behavior of Several Methods for Balancing
Machine Learning Training Data” (2004) to Batista et al., hereinafter “Batista.”
	
	Regarding CLAIM 8, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, wherein the DB1/ 121193658.14U.S. Application No. 15/820,927Docket No. 123222-5355 deep neural network learning processor is further configured… in each of the primary, secondary, and tertiary classifications to learn the at least one of the plurality of deep neural networks.
	However the combination of Lee, Cerri, and Santhanam does not explicitly teach: to duplicate data comprising the input signal or to add the noise signal to the data such that a number of the data becomes uniform. (The broadest reasonable interpretation of the claim allows examiner to reject the claim in view of prior art that teaches either “to duplicate data comprising the input signal” or “to add the noise signal to the data such that a number of the data becomes uniform.” Examiner is not required to reject both of these limitations in view the prior art. The possible claim interpretations in light of the specification are not limited to those given above.)
	But Batista teaches: to duplicate data comprising the input signal (Batista p. 23, § 4.3 discloses: “Random over-sampling is a non-heuristic method that aims to balance class distribution through the random replication of minority class examples.”)
Batista is in the same field of endeavor as the claimed invention, namely machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Batista’s system into the combination of Lee, Cerri, and Santhanam’s system by randomly over-sampling data from Lee’s input signal, with a motivation to balance machine learning training data. (Batista p. 20, § 1)

Regarding CLAIM 20, the combination of Lee, Cerri, and Santhanam teaches: The method of claim 15, wherein the learning to classify the plurality of beating patterns comprises… in each of the primary, secondary, and tertiary classifications to learn the at least one of the plurality of deep neural networks.
However the combination of Lee, Cerri, and Santhanam does not explicitly teach: duplicating data comprising the input signal or adding the noise signal to the data such that the number of the data becomes uniform (The broadest reasonable interpretation of the claim allows examiner to reject the claim in view of prior art that teaches either “duplicating data comprising the input signal” or “adding the noise signal to the data such that a number of the data becomes uniform.” Examiner is not required to reject both of these limitations in view the prior art. The possible claim interpretations in light of the specification are not limited to those given above.)
But Batista teaches: duplicating data comprising the input signal (Batista p. 23, § 4.3 discloses: “Random over-sampling is a non-heuristic method that aims to balance class distribution through the random replication of minority class examples.”)
Batista is in the same field of endeavor as the claimed invention, namely machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Batista’s system into the combination of Lee, Cerri, and Santhanam’s system by randomly over-sampling data from Lee’s input signal, with a motivation to balance machine learning training data. (Batista p. 20, § 1)

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri and Santhanam, and further in view of “The Development of Extended Piano Techniques in Twentieth-Century American Music” (2005) to R. Ishii, hereinafter “Ishii.”

Regarding CLAIM 10, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, wherein the tertiary classification is further configured to classify the external input with respect to the plurality of beating patterns
	However, the combination of Lee, Cerri, and Santhanam does not explicitly teach: including a finger joint, a fist, and an elbow.
	“But Ishii teaches including a finger joint, a fist, and an elbow. (“Finger joint” is interpreted as a knuckle. Ishii states at p. 45, ¶ 2: “In this score, Ⓚ, Ⓧ, and Ⓔshow the notes played by knuckles, fist, and elbow, respectively.”)
	Ishii is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Ishii’s system into the combination of Lee, Cerri, and Santhanam’s system by classifying a source of the a sound as a knuckle, a fist, or an elbow. A motivation for the combination is to learn when the piano keys are played by a knuckle, a fist and an elbow (Ishii at p. 45, ¶ 2:

    PNG
    media_image1.png
    247
    930
    media_image1.png
    Greyscale


	Regarding CLAIM 16, the combination of Lee, Cerri, and Santhanam teaches: The method of claim 15, wherein the step of tertiarily classifying comprises classifying the external input with respect to the plurality of DB1/ 121193658.16U.S. Application No. 15/820,927Docket No. 123222-5355 beating patterns 
However, the combination of Lee, Cerri, and Santhanam does not explicitly teach: including a finger joint, a fist, and an elbow.
“But Ishii teaches including a finger joint, a fist, and an elbow. (“Finger joint” is interpreted as a knuckle. Ishii states at p. 45, ¶ 2: “In this score, Ⓚ, Ⓧ, and Ⓔshow the notes played by knuckles, fist, and elbow, respectively.”)
	Ishii is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Ishii’s system into the combination of Lee, Cerri, and Santhanam’s system by classifying a source of the a sound as a knuckle, a fist, or an elbow. A motivation for the combination is to learn when the piano keys are played by a knuckle, a fist and an elbow (Ishii at p. 45, ¶ 2:

    PNG
    media_image1.png
    247
    930
    media_image1.png
    Greyscale


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Cerri and Santhanam, and further in view of “Contemporary Violin Techniques: The Timbral Revolution” (2003) to M. Vincent, hereinafter “Vincent.” 

	Regarding CLAIM 11, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, wherein the tertiary classification is further configured to classify the internal input with respect to the plurality of beating patterns 
	However, the combination of Lee, Cerri, and Santhanam does not explicitly teach: including a finger joint and a fingertip.
	But Vincent teaches: including a finger joint and a fingertip. (“Finger joint” is interpreted as a knuckle. Page 5: “The most common method to produce percussive sounds on a violin is through using the hand as a mallet. The hand has four general areas that can produce percussive results: fingertips, fingernails, knuckles, and palm. Each produces a different timbral effect.”)
	Vincent is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Vincent’s system into the combination of Lee, Cerri, and Santhanam’s system by classifying the source of a percussive sound as a fingertip or a knuckle. A motivation for the combination is to learn the timbral effect of each body part. (Vincent p. 5 states: “Each produces a different timbral effect.”)

Regarding CLAIM 17, the combination of Lee, Cerri, and Santhanam teaches: The method of claim 15, wherein the step of tertiarily classifying comprises classifying the internal input with respect to the plurality of beating patterns 
	However, the combination of Lee, Cerri, and Santhanam does not explicitly teach: including a finger joint and a fingertip.
	But Vincent teaches: including a finger joint and a fingertip. (“Finger joint” is interpreted as a knuckle. Page 5: “The most common method to produce percussive sounds on a violin is through using the hand as a mallet. The hand has four general areas that can produce percussive results: fingertips, fingernails, knuckles, and palm. Each produces a different timbral effect.”)
	Vincent is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Vincent’s system into the combination of Lee, Cerri, and Santhanam’s system by classifying the source of a percussive sound as a fingertip or a knuckle. A motivation for the combination is to learn the timbral effect of each body part. (Vincent p. 5 states: “Each produces a different timbral effect.”)

Response to Arguments
Applicant's arguments filed 05/10/2021 in response to the final office action filed 03/08/2021 have been fully considered.

Drawings Objections: The objections from the final office action regarding reference signs 130, S130, 1310, and 1320 are withdrawn due to the replacement specification paragraphs filed 05/10/2021. The amendments have been entered.

35 U.S.C. 103 Claim Rejections: Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2014/0379172 A1) discloses a vehicle manipulating system using sound waves.
Oh et al. (US 2016/0085380 A1), published March 24, 2016, discloses an acoustic user interface apparatus and method for recognizing touch and rubbing.
Schwarz et al. (US 2016/0085324 A1) discloses classifying a touch screen event as a fingernail and knuckle.
Battaglino et al. (US 2016/0335553 A1) discloses classifying sounds in an audio signal using a machine learning model.
Kim (WO 2008/020699 A1) teaches attenuating and transmitting surface acoustic waves.
“Dropout: A Simple Way to Prevent Neural Networks from Overfitting” (2014) to Srivastava et al. teaches using dropout as seen in Figs. 1(b) and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122